Title: To Benjamin Franklin from John Emery, 11 March 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 11 March 1778
Capt. James Babson of the Privateer Brigantine General Mercer saild from hence in company with three other privateers for New England the 7th Instant. He has left his affairs here in my care and requested me before his departure to write you on the Subject of his prizes which he took and carried into Nantes which he has been Informed were restored to the former Proprietors in England.
He thinks and it appears to me with Justice that the Court of France have in that affair acted very arbitrarily and unfriendly in disposing of his Property without his consent and in a manner the most forreign to his wishes. They Undoubtedly have their political reasons for so doing but I cannot think they have Just reasons.
If they are Inclind to keep peace with England by force of Intrest it would at least be more Generous to purchase it with their own than with the Property of a few Private Armd Vessells. Therefore if that was their Motive in restoring the Captured Ships it is but reasonable they Should make some Compensation to Capn. Babson for the Loss he Sustains. Should they Incline to make him aney I have his Instructions for the disposal thereof for the Bennefit of the Concern’d. I have the Honor to be with the Greatest respect Sir your Most Obedient Servant
Jno Emery

If aney thing can be done in this affair pray direct A Dr. Juan Emery En Casa de Los Senrs. Don Joseph Gardoqui y Hijos Bilbao
Honbl. Benjamin Franklin Esqr. Passi

 
Addressed: Honourable Benjamin Franklin Esqr. / Passi / Parris
Notation: 11 March 78
